                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    EUREKA R. MATHIS,                                     Case No. 18-cv-07499-DMR (PR)
                                                        Petitioner,                           ORDER REOPENING ACTION
                                   9
                                                   v.
                                  10

                                  11    W. Z. JENKINS, II, Warden,
                                                        Respondent.
                                  12
Northern District of California
 United States District Court




                                  13           On May 8, 2019, this federal habeas corpus action1 was dismissed because Petitioner failed

                                  14   to pay the $5.00 filing fee even after she was granted an extension of time to do so. Dkt. 25.

                                  15           Petitioner has since filed a motion requesting the court to reopen this action. Dkt. 26.

                                  16   Petitioner explains that she attempted to follow the “proper procedures” at the prison in order to

                                  17   pay the filing fee, but to no avail. Id. at 1-2. Petitioner adds that she had “authorized the payment

                                  18   to be withdrawn from [her] account,” but as of May 15, 2019 “the payment was still here at the

                                  19   facility.” Id. at 2. Thus, it is evident that Petitioner had made efforts to pay the filing fee, and

                                  20   that, through no fault of her own, the fee was never sent to the court. See id.

                                  21           For the reasons above, the action is REOPENED. The Clerk of the Court is directed to

                                  22   modify the docket accordingly. The judgment (Dkt. 25) and the order of dismissal (Dkt. 24) are

                                  23   VACATED.

                                  24           In a separate written Order, the court will sua sponte grant Petitioner a second extension of

                                  25   time to pay the filing fee, direct the prison to assist her in sending the filing fee, and set a briefing

                                  26   schedule.

                                  27
                                               1
                                  28            Both parties consented to magistrate judge jurisdiction, and this matter had been assigned
                                       to the undersigned Magistrate Judge. Dkts. 6, 17.
                                   1         This Order terminates Docket No. 26.

                                   2         IT IS SO ORDERED.

                                   3   Dated: August 2, 2019

                                   4
                                                                                        DONNA M. RYU
                                   5                                                    United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        EUREKA R. MATHIS,
                                   4                                                          Case No. 4:18-cv-07499-DMR
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        W.Z. JENKINS,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on August 2, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Eureka R. Mathis ID: 22038076
                                       Federal Correctional Institution
                                  18   5701 8th St. Camp Parks
                                       Dublin, CA 94568
                                  19

                                  20   Dated: August 2, 2019

                                  21
                                                                                          Susan Y. Soong
                                  22                                                      Clerk, United States District Court
                                  23

                                  24
                                                                                          By:________________________
                                  25                                                      Ivy Lerma Garcia, Deputy Clerk to the
                                  26                                                      Honorable DONNA M. RYU

                                  27

                                  28
                                                                                          3
